Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inflection point” of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: line 3-4 recite “sliding surfaces on a front surface and a back surface”. It is unclear how many sliding surfaces are required.  For example, does the front surface have a single sliding surface or multiple sliding surfaces?
Claim 1: line 8 recites “a space between the front surface and the back surface of the ring-shaped portion is blocked by the ring-shaped portion”.  It is unclear what is intended by the term “space”. For example, does this mean the space that the ring-shaped portion takes up (i.e. the volume of the ring space) or does this mean a void or recess?
Claim 5 recites “when the area surrounded by the first oil groove and the second oil groove which are connected by the opening portion is an inner side in the width direction of the first oil groove and in the width direction of the second oil groove, each of the first oil groove and the second oil groove which is connected at the opening portion is provided with a tapered wall surface being linearly inclined toward the sliding surface at a position which is positioned in the inner side and the opposite outer side in the width direction of the first oil groove, and at a position which is positioned in the inner side and the opposite outer side in the width direction of the second oil groove and the second oil groove”.  The claim is unclear and grammatically confusing as written.  Is Applicant describing the portion of the ring circumferentially between the first oil groove and the second oil groove? The limitation “the opposite outer side” has a lack of antecedent basis in the claim. The limitation “of the second oil groove and the second oil groove” does not make sense. The claim should be rewritten to more clearly describe the features.

Claim 9 recites “the communicating oil groove is provided with an adjacent communicating oil groove” It is unclear if the communicating oil groove also has an adjacent communicating oil groove (thus two groove structures are required) or if the communicating oil groove is an adjacent communicating oil groove (only one groove required). Applicant should rewrite the claim to clearly express how many grooves are required. Perhaps a limitation such as --at least one oil communicating groove-- and --the at least one oil communicating groove comprises an adjacent communicating oil groove…and an intermediate communicating oil groove--.
Claim 10 recites “the oil groove is provided with a non-communicating oil groove…and a communicating oil groove”.  Claim 4 recited “the oil groove is provided with a first oil groove…and a second oil groove”.  It is unclear which of these elements correspond to each other, if any.  It is unclear how many grooves are required by the claims.
Claim 12 recites “an intermediate communicating oil groove”.  Claim 10 previously recited a communicating oil groove.  It is unclear if these grooves are the same grooves or if the structure now require both a communicating oil groove and a n intermediate communicating oil groove.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656